Citation Nr: 1715231	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  06-38 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a left knee strain since November 23, 2015.

2. Entitlement to a rating in excess of 10 percent for a right knee strain since November 23, 2015. 

3. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1982. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. The appeal was certified to the Board by the RO in St. Petersburg, Florida. 
 
The Veteran testified in November 2015 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

In March 2016 the Board remanded the issues for further evidentiary development. The case has now been returned to the Board for further appellate action. 

The Board notes that the Veteran submitted a March 2017 claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders based on her service connected migraines and bilateral knee strains. When a claim for a total disability evaluation based on individual unemployability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue because it is part of the claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is properly before the Board at this time and will be discussed further below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Knee Disabilities

The Board finds that the July 2016 examination was inadequate as it failed to consider certain lay statements of record. While an examiner may find that a conclusion cannot be reached without resorting to speculation, it must be clear that the examiner has considered all procurable and assembled data prior to reaching such a conclusion. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). The Veteran has reported substantial functional impairment after long periods of repetitive use of her knees. Specifically, at the November 2015 Board hearing the appellant stated that she had difficulty standing and walking for long periods.  Consequently, she alleged that she could not perform simple household duties, and that she had fallen several times in the past year due to her knees giving out. 

The July 2016 examiner noted that the Veteran was not examined immediately after repetitive use over time, and stated that the examination was neither medically consistent nor inconsistent with the claimant's statements describing functional loss with repetitive use over time. The examiner went on to note that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time. In explanation the examiner only reiterated that it was impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare ups, or when the joint is used repeatedly over a period of time. 

The Board finds that the July 2016 examination report failed to address the aforementioned lay reports of functional loss with repetitive use over time. As the examiner failed to provide a rationale for why any opinion addressing the nature of any functional loss over time would be speculative, and failed to address the Veteran's lay reports regarding functional loss over time, the opinion is inadequate for review on the merits. 

Additionally, the July 2016 examiner did not expressly indicate testing of the joints on both active and passive motion, as required under Correia v. McDonald. 28 Vet. App. 158 (2016). As such, remand is warranted to obtain an adequate examination which expressly indicates testing on both active and passive motion.

Finally, at her November 2015 Board hearing the Veteran asserted that her primary care provider had advised her to walk no more than one block at a time. Thus far, no treatment records corroborate that statement. As such, on remand the Veteran should be provided an opportunity to identify any such records. 

Individual unemployability 

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the issues of entitlement to increased ratings for right and left knee disabilities. This issue is therefore remanded, to be addressed after the following development has been completed. See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (holding that where a decision on one issue may have a "significant impact" upon another, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including records from the Gainesville VA Medical Center since April 2017. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Send the Veteran and her representative a letter requesting that she provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain any pertinent private treatment records related to the treatment of left and right knee strains which have yet to be submitted to VA. In particular, the appellant should identify, and if possible provide records from, the primary care physician who advised her not to walk more than one block due to her knee strains. If records are not provided by the appellant but she identifies the primary care physician in question, appropriate procedures to obtain any such records must be followed, and any non-duplicative records must be associated with the claims file.  

3. Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to address the current nature and severity of the Veteran's service connected right and left knee strains. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that these records were reviewed must be included in the report of the examiner.

In accordance with the latest worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the left and right knees. As part of the physical examination, the examiner is specifically requested to test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so. If there is clinical evidence of pain on motion, the examiner must indicate the degree at which such pain begins in the arc of motion.  A complete rationale for any opinion expressed must be provided.

The examiner is to specifically describe any functional impairment due to the left and right knee strains, to include after repetitive motion over a long period of time. In providing this opinion the examiner must explicitly consider the Veteran's November 2015 Board hearing testimony that she has difficulty walking and standing, is unable to perform simple household duties, and her allegation that she has fallen several times due to her knees giving out.

If the requested opinion cannot be rendered without resorting to speculation, the physician must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. The RO must ensure that the examiner documented his/her consideration of the VBMS and Virtual VA data bases. If any report is deficient in any manner, the RO must implement corrective procedures at once.

5. Thereafter, the AOJ must readjudicate the issues on appeal as well as the claim for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders. If the benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



